Name: Regulation (Euratom, ECSC, EEC) No 1369/72 of the Council of 27 June 1972 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  organisation of work and working conditions
 Date Published: nan

 606 Official Journal of the European Communities 1.7.72 Official Journal of the European Communities No L 149/1 REGULATION (EURATOM, ECSC, EEC) No 1369/72 OF THE COUNCIL of 27 June 1972 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities 'An official paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action may, moreover, be required because of exigencies of the service or safety rules to remain on standby duty at his place of work or at home outside normal working hours . The institution shall lay down detailed rules for the application of this paragraph after consulting its Staff Committee. 2 . The following Article shall be inserted after Article 56 : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; Having regard to the Opinion of the Court of Justice ; Whereas in the light of experience and taking into account the difficulties encountered in the application of the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 ,2 as amended by Regulation (Euratom, ECSC, EEC) No 2278/69,3 it seems appropriate to amend, as a priority, certain provisions of the Staff Regulations to take account of certain services of a special nature provided by officials and servants paid from appropriations in the research and investment budget and employed in establishments of the Joint Research Centre or on indirect action ; 'Article 56a An official paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action who is expected to :work regularly at night, on Saturdays , Sundays or public holidays shall be entitled to special allowances when doing shiftwork which is required by the institution because of the exigencies of the service or safety rules and which is regarded by it as a regular and permanent feature. The Council shall , acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee, determine the rates and conditions of such allowances . The normal working hours of an official on shiftwork must not exceed the annual total of normal working hours.' 3 . The following Article shall be inserted after Article 56a : HAS ADOPTED THIS REGULATION: Article 1 The Staff Regulations of the European Communities shall be amended as follows : 1 . The following paragraph shall be added to Article 55 : 'Article 56b 1 OJ No C 97, 28.7.1969, p. 10. 2 OJ No L 56, 4.3.1968, p . 1 . a OJ No L 289, 17.11.1969, p . 1 . An official paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or Official Journal of the European Communities 607 on indirect action 'shall be entitled to special allowances when required in accordance with a decision taken by the appointing authority because of the exigencies of the service or safety rules to remain on standby duty at his place of work or at home outside normal working hours . The Council shall, acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee, determine the rates and conditions of such allowances.' standby duty at place of work or at home, leave and public holidays , shall apply by analogy.'' 2 . The following shall be substituted for Article 57 : 'Articles 55 to 56b of the Staff Regulations, concerning hours of work, overtime, shiftwork, standby duty at place of work or at home, shall apply by analogy.' 3 . The following shall be substituted for Article 93 : 'Articles 55 and 56a to 61 of the Staff Regulations , concerning hours of work, shiftwork, standby duty at place of work or at home, leave and public holidays , shall apply by analogy to members of the staff of the Joint Research Centre.' Article 2 Article 3 The Conditions of Employment of Other Servants of the Communities shall be amended as follows : 1 . The following shall be substituted for the first paragraph of Article 16 : 'Articles 55 to 61 of the Staff Regulations, concerning hours of work, overtime, shiftwork, This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 June 1972. For the Council The President G. THORN